          Case 3:18-cv-01955-VC Document 152 Filed 12/17/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  NICHOLLE VANNUCCI, et al.,                        Case No. 18-cv-01955-VC
                 Plaintiffs,
                                                    ORDER EXTENDING STIPULATED
          v.                                        PRELIMINARY INJUNCTION AND
                                                    STAY OF LITIGATION
  COUNTY OF SONOMA, et al.,
                                                    Re: Dkt. No. 109
                 Defendants.



       Pursuant to the stipulation of the parties, the preliminary injunction, Dkt. No. 109-1, is

extended for a period of six months to July 1, 2021. The litigation remains stayed until the

termination of the injunction.



       IT IS SO ORDERED.

Dated: December 17, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
